Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on September 1, 2021 has been considered.

Drawings

The drawings were received on September 1, 2021.  These drawings are acceptable.

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Yuichi Watanabe during a telephone interview on October 28, 2021.

The application has been amended as follows:
      	Cancel Claim 4.


10. (Currently Amended) A building integrity assessment system that diagnoses and 
evaluates integrity of a building, the integrity assessment system comprising:
an earthquake detector comprising:
a building bottom sensor disposed at a bottom of the building and that 
detects acceleration; and
an earthquake early-warning receiver that receives an earthquake early 
warning;
a cloud computer; and
a plurality of sensors disposed at a plurality of positions in the building, 
wherein the plurality of sensors measures an influence of an earthquake on the building at each of the positions and wirelessly transmits measurement results to the cloud computer,
the cloud computer estimates and evaluates the integrity of the building 
based on the measurement results, and
in response to the building bottom sensor detecting preliminary tremors or the earthquake early-warning receiver receiving the earthquake early warning, the plurality of sensors is activated and measures the influence of the earthquake on the building from a time before a major motion arrives at the building to a time after the arrival,
wherein
the cloud computer:
computes building state information indicating a state of each part of the 
building as primary diagnosis based on measurement results of the plurality of sensors,
for each structural 
element of the building to a predetermined threshold, and
performs secondary diagnosis in response to determining that at least one piece 
of the building state information for each story of and for each structural element of the building exceeds the predetermined threshold.

Note Regarding 35 USC § 101

Pursuant to the 2079 Revised Patent Subject Matter Eligibility Guidance, the
following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 1 recites an abstract idea of “estimate[ing] and
evaluat[ing] the integrity of the building based on the measurement results” (mental
process).
Under prong 2, step 2A, in claim 1, the abstract idea is applied/performed by use of a particular machine including an earthquake detector comprising a building bottom
sensor disposed at a bottom of the building and that detects acceleration and an
earthquake early-warning receiver that receives an earthquake early warning, and in
response to the building bottom sensor detecting preliminary tremors or the earthquake
early-warning receiver receiving the earthquake early warning, the plurality of sensors is activated and measures the influence of the earthquake on the building. Thus, the
abstract idea is integrated into a practical application (see 2019 PEG, slide 20).

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a building integrity assessment system that diagnoses and evaluates integrity of a building comprising a cloud computer computes an amount of displacement and an inter-story drift angle from the measurement results, compares the computed values to a predetermined threshold, and then computes a structure performance index indicating the integrity of the building for each story of the building or each structural element of the building (claim 1) or the plurality of sensors is activated in response to the building top sensor detecting that the wind force is higher than or equal to a predetermined threshold (claim 9) or compares the building state information for each story of and for each structural element of the building to a predetermined threshold, and performs secondary diagnosis in response to determining that at least one piece of the building state information for each story and for each structural element of the building exceeds the predetermined threshold (claim 10) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Minora (JP 2017-167883) discloses a structure health monitoring system comprising a plurality of sensors arranged for each one of the structures, and detect physical amounts of the objective structures (Solution, lines 1-2).  Minora further discloses a rain gauge (6) for measuring the wind direction and wind speed of an area including the group structures (1000) (paragraph 0033, lines 1-2).
Tadahiro et al. (JP 2001-338381) discloses providing a physical quantity collection system and a structure for collecting physical quantity at many spots (Problem To Be Solved, lines 1-2). 
Hansen et al. (US 20200166017) discloses operation of a wind turbine (Abstract). Hansen et al. further discloses “[a] wake-up circuit may be a simple timer circuit which at set time intervals wake up the control unit 5, or parts of the control unit 5, to detect the wind speed and compare the wind speed with a wind speed threshold, upon detection of the wind speed being above a second wind speed threshold, the sleep mode may be ended” (paragraph 0090, lines 5-11).
The references above do not disclose a plurality of sensors is activated in response to the building top sensor detecting that the wind force is higher than or equal to a predetermined threshold. The references further do not disclose comparing computed values to a predetermined threshold, and then computes a structure performance index indicating the integrity of the building for each story of the building or each structural element of the building or comparing the building state information for 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        November 1, 2021